internal_revenue_service number release date ------------------------------------------------------- ------------------------------------------- ----------------------------------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ------------- telephone number --------------------- refer reply to cc psi plr-152820-05 date march this letter responds to a letter dated date and supplemental ---------------------------------------------------------------------- -------------------------- ------- re request to revoke the election not to deduct the additional first year depreciation re request to revoke the election not to deduct the additional first year depreciation taxpayer a b sb_se official ------------------------------------------------------------- dear ------------------- correspondence requesting the consent of the commissioner of internal revenue to revoke taxpayer’s election not to deduct any both the 30-percent and the 50-percent additional first year depreciation made on its b federal tax_return for the taxable_year ended a facts for rental to elderly low-income individuals taxpayer is an accrual basis taxpayer in taxpayer acquired a parcel of land and constructed a senior living facility for use in its trade_or_business construction was completed in the taxable_year ended a and all assets were placed_in_service -------------------------------- for the federal tax_return timely filed for the taxable_year ended a taxpayer made an election not to deduct any both the 30-percent and the 50-percent additional first year depreciation under sec_168 of the internal_revenue_code for all eligible classes of property placed_in_service during that taxable_year taxpayer engaged a qualified_tax professional to prepare its federal tax_return for the taxable_year ended a based upon their experience in preparing income_tax returns for other taxpayers that operate senior living facilities this tax preparer made the taxpayer a calendar_year end partnership operates a senior apartment complex taxpayer represents that the facts are as follows subsequent to filing taxpayer’s b federal tax_return one of taxpayer’s partners consequently taxpayer requests to revoke the election not to deduct any both plr-152820-05 election not to deduct any both the 30-percent and the 50-percent additional first year depreciation on taxpayer’s b tax_return the election was made by the tax preparer without consulting taxpayer or its tax_matters_partner taxpayer relied upon its tax preparer to prepare its tax_return including all appropriate elections for the b taxable_year discovered that taxpayer’s b federal tax_return was prepared incorrectly in that the return contained the election not to deduct the additional first year depreciation if the tax preparer had consulted with taxpayer or its tax_matters_partner about this matter taxpayer would have advised the tax preparer not to make this election on taxpayer’s b federal tax_return ruling requested the 30-percent and the 50-percent additional first year depreciation made on taxpayer’s b federal tax_return for the taxable_year ended a law deduction for the taxable_year in which 50-percent bonus_depreciation property is placed_in_service by a taxpayer sec_168 allows a taxpayer to deduct the 30-percent instead of the 50-percent additional first year depreciation for any class of property placed_in_service during the taxable_year percent additional first year depreciation for any class of property placed_in_service during the taxable_year 1t e ii of the temporary income_tax regulations provides that a taxpayer may elect to deduct the 30-percent instead of the 50-percent additional first year depreciation for any class of property placed_in_service during the taxable_year or may elect not to deduct any additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1 k - 1t e k d 50-percent bonus_depreciation property shall be treated as qualified_property for purposes of sec_168 sec_168 provides that a taxpayer may elect not to deduct the with respect to 50-percent bonus_depreciation property sec_1 k - sec_168 provides a 50-percent additional first year depreciation sec_168 provides that except as provided under section except as specifically ruled upon above no opinion is expressed or implied section dollar_figure of revproc_2002_33 2002_1_cb_963 provides that an election plr-152820-05 not to deduct the additional first year depreciation for a class of property that is qualified_property or liberty zone property placed_in_service during the taxable_year is revocable only with the prior written consent of the commissioner of internal revenue to seek the commissioner’s consent the taxpayer must submit a request for a letter_ruling conclusions based solely on the facts and representations submitted we conclude that a revocation of taxpayer’s election not to deduct any both the 30-percent and the percent additional first year depreciation for the taxable_year ended a is permitted under revproc_2002_33 accordingly taxpayer is granted calendar days from the date of this letter to revoke its election not to deduct any both the 30-percent and the 50-percent additional first year depreciation for all classes of property placed_in_service by taxpayer in the taxable_year ended on a the revocation must be made in a written_statement filed with taxpayer’s amended federal tax_return for the taxable_year ended on a in addition a copy of this letter must be attached to such amended_return a copy is enclosed for that purpose concerning the tax consequences of the facts described above specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer in the taxable_year ended a is eligible for the additional first year depreciation deduction or if any item of such property is eligible for the additional first year depreciation deduction whether that item is qualified_property as defined in sec_168 or 50-percent bonus_depreciation property as defined in sec_168 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter to taxpayer’s authorized representatives we are also sending a copy of this letter to the sb_se official kathleen reed senior technician reviewer branch office of associate chief_counsel passthroughs and special industries this ruling is directed only to the taxpayer requesting it sec_6110 kathleen reed sincerely plr-152820-05 enclosures copy copy for amended_return
